EXECUTION VERSION





AMENDMENT NO. 2 TO THIRD AMENDED
AND RESTATED LOAN AGREEMENT




This Amendment No. 2 to Third Amended and Restated Loan Agreement, dated as of
June 2, 2020 (the “Amendment”), is made by and among RCM Technologies, Inc., a
Nevada corporation, and all of its subsidiaries (collectively, the “Borrowers”),
Citizens Bank, N.A., a national banking association (as successor by merger to
Citizens Bank of Pennsylvania), in its capacity as administrative agent and
arranger (the “Agent”), and Citizens Bank, N.A., a national banking association
(as successor by merger to Citizens Bank of Pennsylvania), as lender (the
“Lender”).
BACKGROUND
A. The Agent, the Lender and the Borrowers, together with Programming
Alternatives of Minnesota, Inc. (an entity which was dissolved as of January 18,
2019), made, executed and delivered a Third Amended and Restated Loan Agreement,
dated as of August 9, 2018, as amended by that certain Amendment No. 1 to Third
Amended and Restated Loan Agreement, dated as of October 18, 2019 (collectively,
the “Original Loan Agreement”).


B. In connection with the Original Loan Agreement, the Borrowers and the Agent
entered into a certain Amended and Restated Pledge and Security Agreement, dated
August 9, 2018, pursuant to which the Borrowers granted to the Agent, for the
benefit of the Lenders, a first priority security interest in the Collateral (as
defined therein) (the “Original Pledge and Security Agreement”).


C. In connection with the Original Loan Agreement, the Borrowers executed and
delivered a Tenth Amended and Restated Revolving Credit Note payable to the
order of the Lender, dated August 9, 2018 (the “Existing Restated Credit Note”).


D. As security for (a) the punctual performance in full by the Borrowers of
their obligations under the Loan Documents (as such term is defined in the
Original Loan Agreement), (b) the punctual payment in full of all amounts owing
or to be owing under any Loan Document, and (c) the punctual payment of any
other amounts which at any time may be due and payable from the Borrowers to the
Agent or the Lenders, in each case whether presently existing or hereafter
arising (collectively, the “Secured Obligations”), the Borrowers have granted a
security interest to the Agent, for the benefit of the Lenders, in the
Collateral (as such term is defined in the Original Pledge and Security
Agreement), pursuant to the terms and provisions of the Original Pledge and
Security Agreement.


E. The Borrowers, the Agent and the Lender desire, subject to the terms and
conditions set forth herein, to amend the Original Loan Agreement (the Original
Loan Agreement, as amended by this Amendment, and as the same may be further
amended, restated, modified and/or supplemented from time to time, being
referred to as the “Loan Agreement”).


NOW, THEREFORE, in consideration of the mutual promises herein contained, and
each intending to be legally bound hereby, the parties hereto hereby agree as
follows:





--------------------------------------------------------------------------------

1. Defined Terms.  Except as expressly defined herein, all terms used herein
shall have the meanings ascribed to them in the Original Loan Agreement.  This
Amendment is intended to amend the Original Loan Agreement, and the Original
Loan Agreement shall be so amended, from and as of the date hereof.


2. Amendment to Section 1.1 of Original Loan Agreement.  Section 1.1 of the
Original Loan Agreement is hereby amended to add the following definitions
thereto in appropriate alphabetical order:


“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR or another rate based on SOFR) that has been
selected by the Administrative Agent and the Borrowers giving due consideration
to (i) any selection or recommendation of a replacement rate or the mechanism
for determining such a rate by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a rate of interest
as a replacement to the LIBOR Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment”  means, with respect to any replacement of
the LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrowers giving due
consideration to: (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBOR Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBOR Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Interest Period,” timing and frequency of
determining rates and making payments of interest and other administrative
matters) that the Administrative Agent decides may be appropriate to reflect the
adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Administrative Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Administrative Agent decides is reasonably necessary in
connection with the administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate:
2

--------------------------------------------------------------------------------

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBOR Rate permanently or indefinitely ceases to provide the LIBOR Rate; or
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:
(1) a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBOR Rate;
(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBOR Rate, a resolution authority with jurisdiction over the administrator for
the LIBOR Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBOR Rate, which states that the
administrator of the LIBOR Rate has ceased or will cease to provide the LIBOR
Rate permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the LIBOR Rate; or
(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate or a governmental authority
having jurisdiction over the Administrative Agent in effect announcing that the
LIBOR Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th  day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication), and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrowers, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with the
Section titled “Effect of Benchmark Transition Event” and (b) ending at the time
that a Benchmark Replacement has replaced the LIBOR Rate for all purposes
hereunder pursuant to the Section titled “Effect of Benchmark Transition Event”.
3

--------------------------------------------------------------------------------

 “Early Opt-in Election” means the occurrence of:
(1) (a) a determination by the Administrative Agent or (b) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrowers) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in the Section titled “Effect of Benchmark Transition Event”,
are being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace the LIBOR Rate, and
 (2) (a) the election by the Administrative Agent or (b) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrowers and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
 “Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“LIBOR Rate Loan” means a Loan (including a Daily LIBOR Rate Loan) bearing
interest based on the Adjusted LIBOR Rate.
 “Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
 “SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
 “Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
 “Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding
the Benchmark Replacement Adjustment.
3. Amendment to Section 3.3 of Original Loan Agreement. Section 3.3 of the
Original Loan Agreement is hereby amended and restated to read in its entirety
as follows:


“Section 3.3 General LIBOR Rate Provisions.


4

--------------------------------------------------------------------------------

 (a) Interest; LIBOR Notification.   The interest rate on LIBOR Rate Loans is
determined by reference to the LIBOR Rate, which is derived from the London
interbank offered rate.  The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market.  In July 2017, the U.K.
Financial Conduct Authority announced that, after the end of 2021, it would no
longer persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate.  As a result, it is possible that, in the future, the London
interbank offered rate may become unavailable or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on LIBOR
Rate Loans.  In light of this eventuality, public and private sector industry
initiatives are currently underway to identify new or alternative reference
rates to be used in place of the London interbank offered rate.  In the event
that the London interbank offered rate is no longer available or in certain
other circumstances as set forth in Section 3.3(c), an alternative rate of
interest may be selected and implemented in accordance with the mechanism
contained in such Section 3.3(c).  The Administrative Agent will notify the
Borrowers, pursuant to Section 3.3(c), in advance of any change to the reference
rate upon which the interest rate on LIBOR Rate Loans is based.  However, the
Administrative Agent does not warrant, nor accept responsibility for, nor shall
the Administrative Agent have any liability with respect to, the administration,
submission or any other matter related to the rates in the definition of “LIBOR
Rate” or with respect to any comparable or successor rate thereto or replacement
rate thereof, including, without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 3.3(c), will be
similar to, or produce the same value or economic equivalence of, the LIBOR Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.
(b) Temporary Unavailability of LIBOR Rate.  If prior to the commencement of any
Interest Period for a LIBOR Borrowing or any request for a Daily LIBOR Rate
Borrowing:
(i)
the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBOR Rate or the LIBOR Rate, as applicable, for such
Interest Period or ascertaining the Daily LIBOR Rate for a Daily LIBOR Rate
Borrowing, as the case may be; or

(ii)
the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBOR Rate or the LIBOR Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost of making or maintaining their Loans
included in such Borrowing for such Interest Period or that the Daily LIBOR Rate
will not adequately and fairly reflect the cost of making or maintaining of
a Daily LIBOR Rate Borrowing;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (x) any Committed Loan
Notice that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a LIBOR Borrowing shall be ineffective, (y) if any Request for
Credit Extension requests a LIBOR Borrowing or a Daily LIBOR Rate Borrowing,
such Borrowing shall be made as a Prime Rate Borrowing, and (z) notwithstanding
anything to the contrary contained herein, each Daily LIBOR Rate Loan shall bear
interest at the Prime Rate plus the Applicable Margin.
5

--------------------------------------------------------------------------------

(c) Effect of Benchmark Transition Event.
(i)
Benchmark Replacement.  Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrowers may amend this Agreement to replace the LIBOR Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrowers so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the LIBOR Rate with a Benchmark
Replacement pursuant to this Section 3.3(c) will occur prior to the applicable
Benchmark Transition Start Date.

(ii)
Benchmark Replacement Conforming Changes.  In connection with the implementation
of a Benchmark Replacement, the Administrative Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

(iii)
Notices; Standards for Decisions and Determinations.  The Administrative Agent
will promptly notify the Borrowers and the Lenders of (A) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period, provided that the failure to give such
notice under this clause (iii) shall not affect the commencement or conclusion
of any Benchmark Unavailability Period.  Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
3.3(c), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 3.3(c).

6

--------------------------------------------------------------------------------



(iv)
Benchmark Unavailability Period. Upon the commencement of a Benchmark
Unavailability Period, the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of LIBOR Rate Loans to be made,
converted or continued during such Benchmark Unavailability Period and, failing
that, the Borrowers will be deemed to have converted any such request into a
request for a Borrowing of or conversion to Prime Rate Loans. During any
Benchmark Unavailability Period, (A) the obligation of the Lenders to make or
maintain LIBOR Rate Loans shall be suspended, and (B) any request for a
Borrowing of, conversion to or continuation of LIBOR Rate Loans shall be
ineffective and will be deemed to have been a request for a Borrowing of or
conversion to Prime Rate Loans.”

4. Amendment to Section 7.7(b) of Original Loan Agreement.  Section 7.7(b) of
the Original Loan Agreement is hereby amended and restated to read in its
entirety as follows:


“(b) The Borrowers will not, and will not permit any of their respective
Subsidiaries to: (i) declare or pay or make any forms of distribution to the
holders of their respective Equity Interests, or their successors or assigns,
other than (A) the Permitted Dividend, (B) the repurchase by RCM of 1,858,139
shares of RCM’s outstanding stock effective as of  June 2, 2020 (the “Permitted
2020 Stock Repurchase”), and (C) distributions constituting the repurchase of
RCM’s outstanding stock, provided that from and after December 12, 2014, the
total amount of such distributions (excluding the Permitted 2020 Stock
Repurchase) shall not exceed $7,500,000.00, in the aggregate; (ii) make any
prepayments on any existing or future Indebtedness for borrowed money to any
Person without the prior written consent of the Administrative Agent, which
consent will not be unreasonably withheld; or (iii) hereafter borrow money other
than from the Lenders hereunder, except (A) in connection with borrowed money
giving rise to a Permitted Encumbrance under clause (o) of the definition of
Permitted Encumbrance, (B) in connection with Permitted Acquisitions and
Indebtedness evidenced by Sellers Notes subordinated on terms and conditions
reasonably acceptable to the Administrative Agent, and (C) Indebtedness in the
principal amount of $2,229,766.80 incurred by RCM in connection with the
consummation of the Permitted 2020 Stock Repurchase so long as such Indebtedness
is evidenced by documentation, and subordinated on terms and conditions,
acceptable to the Administrative Agent in its sole discretion. Solely for
purposes of this Section 7.7(b), any Earn-Out Obligation which may be required
to be paid by a Borrower shall not be considered to be “borrowed money”.”


5. Amendment to Section 7.10(c) of Original Loan Agreement.  Section 7.10(c) of
the Original Loan Agreement is hereby amended and restated to read in its
entirety as follows:


“(c) Consolidated Total Funded Debt to Consolidated EBITDA Ratio:


(i) After March 31, 2018, but on or prior to June 30, 2018, the Consolidated
Total Funded Debt to Consolidated EBITDA Ratio shall at no time exceed 3.25 to
1.00.


(ii) After June 30, 2018, but on or prior to June 30, 2019, the Consolidated
Total Funded Debt to Consolidated EBITDA Ratio shall at no time exceed 3.00 to
1.00.
7

--------------------------------------------------------------------------------

(iii) After June 30, 2019, but on or prior to December 31, 2019, the
Consolidated Total Funded Debt to Consolidated EBITDA Ratio shall at no time
exceed 4.00 to 1.00.


(iv) After December 31, 2019 but on or prior to March 31, 2020, the Consolidated
Total Funded Debt to Consolidated EBITDA Ratio shall at no time exceed 3.00 to
1.00.


(v)
After March 31, 2020 but on or prior to June 30, 2020, the Consolidated Total
Funded Debt to Consolidated EBITDA Ratio shall at no time exceed 5.00 to 1.00.

(vi)
After June 30, 2020, but on or prior to September 30, 2020, the Consolidated
Total Funded Debt to Consolidated EBITDA Ratio shall at no time exceed 3.75 to
1.00.

(vii)
After September 30, 2020, the Consolidated Total Funded Debt to Consolidated
EBITDA Ratio shall at no time exceed 3.00 to 1.00.”

6. Addition of Section 7.10(d) to the Original Loan Agreement. The Original Loan
Agreement is hereby amended to add a new Section 7.10(d) thereto which shall
reads in its entirety as follows:


“(d) Modified Current Ratio: If as of any measurement date the Consolidated
Total Funded Debt to Consolidated EBITDA Ratio is equal to or greater than 3.00
to 1.00:


(i)
The ratio of (A) 0.75 multiplied by the net book value of the Borrowers’
accounts receivable (as determined in accordance with GAAP), to (B) the Total
Revolving Outstandings shall at no time after March 31, 2020 but prior to
September 30, 2020 be less than 1.10 to 1.00; and



(ii)
The ratio of (A) 0.75 multiplied by the net book value of the Borrowers’
accounts receivable (as determined in accordance with GAAP), to (B) the Total
Revolving Outstandings shall at no time on or after September 30, 2020 be less
than 1.25 to 1.00.”



7. Amendment to Exhibit D to Original Loan Agreement.  Exhibit D attached to the
Original Loan Agreement is hereby replaced, in its entirety, with the form of
Compliance Certificate attached hereto as Schedule I.


8.  Removal of Co-Borrower.  The parties hereto hereby acknowledge that
Programming Alternatives of Minnesota, Inc. was legally dissolved effective as
of January 18, 2019.  As a result of such dissolution,  Programming Alternatives
of Minnesota, Inc. has been removed as a co-borrower under the Loan Documents
and the Original Loan Agreement and each other Loan Document are hereby amended
so that any reference to “Borrower” contained therein shall no longer include
Programming Alternatives of Minnesota, Inc. effective from and as of the date
hereof.
8

--------------------------------------------------------------------------------

9. Reaffirmation.  Pursuant to the terms of the Original Pledge and Security
Agreement, the Borrowers have provided to the Agent, for the benefit of the
Lenders, as security for the payment and performance of any and all of the
Secured Obligations and the performance of all other obligations and covenants
of Borrowers under the Original Loan Agreement, the Existing Restated Credit
Note, and each other Loan Document, certain or contingent, now existing or
hereafter arising, which are now, or may at any time or times hereafter be owing
by any Borrower to the Agent or the Lenders, a first priority, perfected
security interest in the Collateral.  Each Borrower hereby ratifies and confirms
the liens and security interests granted under Original Pledge and Security
Agreement; and further ratifies and confirms, without condition, that (a) such
liens and security interests shall secure the payment and performance of any and
all of the Obligations and the performance of all other obligations and
covenants of any Borrower under the Loan Agreement, the Existing Restated Credit
Note, and each other Loan Document, certain or contingent, now existing or
hereafter arising, which are now, or may at any time or times hereafter be owing
by any Borrower to the Agent or the Lenders, and (b) the perfected status and
priority of such liens and security interests shall not be affected in any way
by the amendments to the Original Loan Agreement set forth herein.  Each
Borrower acknowledges that the outstanding principal amount of the Existing
Restated Credit Note is due and owing without any claim, defense or set-off.


10. Representations and Warranties.  Each Borrower hereby confirms that the
representations and warranties set forth in the Original Loan Agreement remain
true and correct in all material respects.  Each Borrower also represents and
warrants that (a) no Default or Event of Default is presently outstanding under
any of the terms and conditions of the Original Loan Agreement; (b) each
Borrower has full power and authority to execute, deliver, and perform its
obligations under this Agreement and under any document or instrument executed
in connection with this Agreement; (c) the execution, delivery, and performance
of this Agreement and of any document or instrument executed in connection with
this Agreement will not violate any provision of any existing law or regulation
applicable to any Borrower, any provision of its governing organizational
documents, any order or decree of any court, arbitrator or governmental
authority, or any contractual undertaking to which it is a party or by which it
may be bound; (d) no consents, licenses, approvals or authorizations of,
exemptions by or registrations or filings with, any governmental authority are
required with respect to this Agreement or any of the documents or instruments
executed by a Borrower in connection herewith; and (e) this Agreement
constitutes the legal valid and binding obligations of each Borrower,
enforceable in accordance with its terms.  All representations, warranties and
covenants of the Borrowers, whether hereunder, or contained in the Original Loan
Agreement or the other Loan Documents, shall remain in full force and effect
until all amounts due under the Original Loan Agreement, as amended herein, the
Existing Restated Credit Note and each other Loan Document, are satisfied in
full.


9

--------------------------------------------------------------------------------



11. Complimentary Nature of Documents.  Except as modified by the terms hereof,
all terms, provisions and conditions of the Original Loan Agreement and each
other Loan Document are in full force and effect and are hereby incorporated by
reference as if set forth herein.  This Amendment and the Original Loan
Agreement shall be deemed as complementing and not restricting the Agent’s or
the Lender’s rights hereunder or thereunder.  If there is any conflict or
discrepancy between the provisions of this Amendment and any provision of the
Original Loan Agreement, the terms and provisions of this Amendment shall
control and prevail.


12. Effectiveness Conditions.  This Amendment shall be effective upon execution
of this Amendment by all parties hereto.


13. Release of Claims.  In consideration of the benefits provided to the
Borrowers under the terms and provisions hereof, each Borrower hereby agrees as
follows ("General Release"):


(a) Each Borrower, for itself and on behalf of its successors and assigns, does
hereby release, acquit and forever discharge the Agent and the Lender, all of
their respective predecessors in interest, and all of their respective past and
present officers, directors, attorneys, affiliates, employees and agents, of and
from any and all claims, demands, obligations, liabilities, indebtedness,
breaches of contract, breaches of duty or of any relationship, acts, omissions,
misfeasance, malfeasance, causes of action, defenses, offsets, debts, sums of
money, accounts, compensation, contracts, controversies, promises, damages,
costs, losses and expenses, of every type, kind, nature, description or
character, whether known or unknown, suspected or unsuspected, liquidated or
unliquidated, each as though fully set forth herein at length (each, a "Released
Claim" and collectively, the "Released Claims"), that any Borrower now has or
may acquire as of the date that the Borrowers have executed and delivered this
Amendment to the Agent (hereafter, the "Release Date"), including without
limitation, those Released Claims in any way arising out of, connected with or
related to any and all prior credit accommodations, if any, provided by the
Agent or the Lender, or any of their respective predecessors in interest, to any
Borrower, and any agreements, notes or documents of any kind related thereto or
the transactions contemplated thereby or hereby, or any other agreement or
document referred to herein or therein.


(b) Each Borrower hereby acknowledges, represents and warrants to the Agent and
the Lender that it agrees to assume the risk of any and all unknown,
unanticipated or misunderstood Released Claims which are released by the
provisions of this General Release in favor of the Agent and the Lender, and
each Borrower hereby waives and releases all rights and benefits which it might
otherwise have under any state or local laws or statutes with regard to the
release of such unknown, unanticipated or misunderstood Released Claims.


(c) Each person signing below on behalf of a Borrower acknowledges that he or
she has read each of the provisions of this General Release.  Each such person
fully understands that this General Release has important legal consequences,
and each such person realizes that they are releasing any and all Released
Claims that any Borrower may have as of the Release Date.  Each Borrower hereby
acknowledges that it has had an opportunity to obtain an attorney’s advice
concerning the legal consequences of each of the provisions of this General
Release.


10

--------------------------------------------------------------------------------



(d) Each Borrower hereby specifically acknowledges and agrees that:  (i) none of
the provisions of this General Release shall be construed as or constitute an
admission of any liability on the part of the Agent or the Lender; (ii) the
provisions of this General Release shall constitute an absolute bar to any
Released Claim of any kind, whether any such Released Claim is based on
contract, tort, warranty, mistake or any other theory, whether legal, statutory
or equitable; and (iii) any attempt to assert a Released Claim barred by the
provisions of this General Release shall subject a Borrower to the provisions of
applicable law setting forth the remedies for the bringing of groundless,
frivolous or baseless claims or causes of action.


14. Counterparts; Electronic Signature.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Delivery of an
executed signature page counterpart hereof by telecopy, emailed pdf. or any
other electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart hereof.
The words “execution,” “signed,” “signature,” “delivery,” and words of like
import in or relating to any document to be signed in connection with this
Agreement and the transactions contemplated hereby shall be deemed to include
electronic signatures, the electronic association of signatures and records on
electronic platforms,  deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, any other similar state laws based on the Uniform Electronic
Transactions Act or the Uniform Commercial Code, each as amended, and the
parties hereto hereby waive any objection to the contrary, provided that (x)
nothing herein shall require the Agent or the Lender to accept electronic
signature counterparts in any form or format and (y) the Agent and the Lender
reserve the right to require, at any time and at its sole discretion, the
delivery of manually executed counterpart signature pages to this Agreement and
the parties hereto agree to promptly deliver such manually executed counterpart
signature pages.


15. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
(except that a Borrower may not assign or transfer its rights hereunder), and no
other parties shall be a beneficiary hereunder.


16. Miscellaneous.  This Amendment (a) shall be construed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania; and (b) may only
be amended or modified pursuant to a writing signed by the parties hereto.  If
any provision hereof is in conflict with any statute or rule of law of the
Commonwealth of Pennsylvania or any other statute or rule of law of any other
applicable jurisdiction or is otherwise unenforceable, such provisions shall be
deemed null and void only to the extent of such conflict or unenforceability and
shall be deemed separate from and shall not invalidate any other provision of
this Agreement.
11

--------------------------------------------------------------------------------

17. WAIVER OF JURY TRIAL.  EACH BORROWER HEREBY WAIVES ANY AND ALL RIGHTS WHICH
IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION COMMENCED BY OR
AGAINST THE AGENT OR THE LENDER WITH RESPECT TO THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HERETO.


18. Reimbursement of Costs.  The Borrowers hereby jointly and severally agree
that they will pay, or cause to be paid or reimburse the Agent and the Lender
for, all of costs and expenses incurred by them in connection with this
Amendment, including without limitation the fees of their legal counsel.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
and delivered by their respective officers thereunto duly authorized, as of the
2nd day of June, 2020.


BORROWERS:
RCM TECHNOLOGIES, INC.


 
By:
/s/ Kevin D. Miller
 
Print Name:
 Kevin D. Miller  
Title:
 CFO  


RCM TECHNOLOGIES (USA), INC.


 
By:
/s/ Kevin D. Miller  
Print Name:
 Kevin D. Miller  
Title:
 CFO  


RCMT DELAWARE, INC.


 
By:
/s/ Kevin D. Miller  
Print Name:
 Kevin D. Miller  
Title:
 CFO  


RCM TECHNOLOGIES CANADA CORP.


 
By:
/s/ Kevin D. Miller  
Print Name:
 Kevin D. Miller  
Title:
 CFO  


RCM EUROPE HOLDINGS, INC.


 
By:
/s/ Kevin D. Miller  
Print Name:
 Kevin D. Miller  
Title:
 CFO

13





--------------------------------------------------------------------------------





AGENT:
CITIZENS BANK, N.A.,
as Administrative Agent and Arranger


 
By:
 /s/ Lisa S. Williams
 
Print Name:
 Lisa S. Williams  
Title:
 SVP
LENDERS:


CITIZENS BANK, N.A., as Lender


 
By:
 /s/ Lisa S. Williams  
Print Name:
 Lisa S. Williams  
Title:
 SVP















14





--------------------------------------------------------------------------------





SCHEDULE I








See attached.






15





--------------------------------------------------------------------------------





RCM Technologies, Inc. As Amended 05/___/2020
LOC Covenant Compliance
As of , 20 


($ in thousands)




General Financial Data
Latest 12 months
         
Funded Debt
     
Cash on balance sheet as of last day of fiscal period
   
Determination of Actual EBITDA - Trailing Twelve Months ("LTM")
     
(i)
Operating Income
     
(ii)
Depreciation & Amortization
   
Add:
(ii)
Non-Cash Charges, Equity Based Compensation
   
Add:
(iii)
Net loss if any arising solely from Permitted Asset or Stock
Sales (up to an amount, which when added to other net
losses previously recognized does not exceed
$5,000,000 in the aggregate)
   
Add:
Nonrecurring charges waiver
               
Actual EBITDA LTM
                 
Acquired EBITDA LTM:
       
TKE
                 
Total EBITDA LTM
               
7.10 (a) Fixed Charge Ratio
               
EBITDA LTM
                   
Divided By LTM:
         
Interest Paid
       
Income Taxes Paid
       
Scheduled Principal Payments
       
Capex
       
Dividends Paid
       
Total
                 
Actual Fixed Charge Ratio
     
Minimum Fixed Charge Ratio
1.50 to 1.00
               
Compliance
Yes_____
No_____
           
7.10 (b) Capital Expenditures
                 
Actual Capex LTM
     
Purchase Money Financing
       
Total
     
Maximum Capex
$5,000
               
Compliance
Yes_____
No_____
           
7.10 (c) Total Funded Debt to EBITDA
                 
Total Funded Debt
     
Cash on balance sheet as of last day of fiscal period,
     
Max $2M
                 
EBITDA LTM
                 
Actual Funded Debt (less cash on balance sheet up to maximum of
   $2,000) to EBITDA
     
Maximum Funded Debt to EBITDA
                 
Compliance


Yes_____
No_____
7.10 (d) Modified Current Ratio
                 
Total Net Accounts Receivable
     
0.75 times Total Net Accounts Receivable
                 
Total Revolving Outstandings
                 
Actual Current Ratio
     
Minimum Current Ratio Required
                 
Compliance
Yes_____
No_____